Citation Nr: 0126594	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-50 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for esophageal 
leiomyoma.

2.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
herniated nucleus pulposus (HNP) of the lumbar spine, 
currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for traumatic 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for traumatic 
arthritis of the left hip, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle, currently evaluated as 
10 percent disabling.

7.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable evaluation for groin striae.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active duty from October 1962 until February 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In March 2000 the Board issued a decision in this appeal.  
The veteran appealed that decision, in part, to the United 
States Court of Appeals for Veterans Claims (Court).  
In April 2001 the Court granted Appellee's Motion Unopposed 
Motion for Remand and vacated, in part, the Board's 
March 2000 decision.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The veteran seeks service connection for esophageal 
leiomyoma.  He argues that this was incurred as a direct 
result of active service or secondary to a service-connected 
disability.  

The service medical records do not show a diagnosis of 
esophageal leiomyoma.  The post-service evidence does not 
show a diagnosis of esophageal leiomyoma during the initial 
post-service year.  

The initial post-service evidence showing leiomyoma of the 
esophagus consists of VA outpatient treatment records dated 
in October 1994.  An upper gastrointestinal study showed 
filling defects within the esophagus which appeared 
persistent and submucosal.  Subsequent medical examinations 
in 1995 show the lesions most likely represent leiomyoma.  




While the evidence in this case establishes that the veteran 
has a current diagnosis of esophageal leiomyoma, there are no 
medical opinions of record that indicate whether or not the 
esophageal leiomyoma is due to active service or secondary to 
a service-connected disability.  

The evidence establishes a current disability and there is an 
indication that the symptoms of the esophageal leiomyoma may 
be due to active service or a service-connected disability.  
Consequently, a VA medical opinion is required to satisfy the 
duty to assist since the record does not contain sufficient 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

In addition, the most recent VA examinations of the veteran's 
service-connected disabilities are dated in 1998.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

The veteran has indicated that he has received treatment for 
all the disabilities on appeal at the VA Medical Center in 
Long Beach, California.  He requests that these records be 
obtained in connection with his claim and he declined waiver 
of consideration of this evidence by the RO.  The duty to 
assist the veteran includes obtaining relevant medical 
treatment records.  38 U.S.C.A. § 5103A (West Supp. 2001); 
see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  





Under the circumstances the case is REMANDED for the 
following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  The veteran has indicated that 
he has received treatment for all the 
disabilities on appeal at the VA Medical 
Center in Long Beach, California.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  


2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  The RO should schedule the veteran 
for a VA examination by a specialist in 
internal medicine or other appropriate 
available medical specialist to include 
on a fee basis if necessary to determine 
whether the veteran currently has an 
esophageal leiomyoma.  The claims file 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination(s).  

The examiner should conduct any further 
indicated special studies.  

If the examiner determines that the 
veteran currently has an esophageal 
leiomyoma, the examiner then must answer 
the following: 

(a)  Is it more likely or less likely 
that the esophageal leiomyoma began 
during active service or is otherwise due 
to active service?  

(b)  Is it more likely or less likely 
that the esophageal leiomyoma is 
proximately due to or the result of a 
service-connected disability?  

Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  

4.  The RO should schedule the veteran 
for a VA examination by an orthopedic 
surgeon or other appropriate available 
medical specialist to include on a fee 
basis if necessary to determine the 
impairment due to the service-connected 
HNP of the lumbar spine, traumatic 
arthritis of both hips and traumatic 
arthritis of the left ankle.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  

Any further indicated special studies 
should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
appellant's service-connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  It 
is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Do any of the service-connected 
disabilities at issue cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
any of the service-connected disabilities 
at issue, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

If there is painful motion involving any 
of the service-connected disabilities at 
issue, the examiner should state at which 
point, in degrees if possible, the range 
of motion pain begins and ends.  The 
examiner should note if such a 
determination cannot be made.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected disabilities 
involve only the joint structure, or the 
muscles and nerves as well.  

Any opinions expressed as to the severity 
of any of the service-connected 
disabilities at issue should be 
accompanied by a complete rationale for 
each disability.  

5.  The veteran should be examined by a 
VA psychiatrist (who has not examined him 
before), or on a fee-basis if necessary, 
to determine the nature of the veteran's 
current psychiatric impairment and the 
level of impairment caused by the 
service-connected major depression.  The 
claims file, a separate copy of this 
remand, and the criteria for rating 
mental disorders, should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies, 
including psychiatric testing, should be 
accomplished.

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected major 
depression and offer an opinion as to 
whether they meet the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM IV) criteria for major depression.  

If the examiner determines that the DSM-
IV criteria are met, the examiner must 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the DSM-IV, in relation to 
the veteran's impairment from major 
depression.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.


The examiner must be requested to express 
an opinion as to the impact of the major 
depression on the veteran's ability to 
obtain and retain substantially gainful 
employment, and to what extent, the 
symptoms or manifestations affect the 
veteran's reliability, flexibility, and 
efficiency, and his social and industrial 
adaptability, in general.  

If the historical diagnosis of major 
depression is changed following 
examination, the examiner must state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis (and a certification as to 
whether the previous diagnosis was 
clearly erroneous), or development of a 
new and separate condition.

If there are other new and separate 
psychiatric disorders found, in addition 
to or instead of major depression, the 
examiner must specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
major depression is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
major depression (if it is determined 
that these disorders are found), and, if 
so related, whether the veteran's major 
depression has any effect on the severity 
of any other psychiatric disorder.  



In this regard, the examiner must provide 
a numerical score on the GAF Scale 
provided in the DSM IV, in relation to 
the veteran's impairment resulting from 
his service-connected mental disability 
only.  

The examiner must also provide a GAF in 
relation to the veteran's impairment from 
any other psychiatric disorder that is 
not causally or etiologically related to 
major depression and which symptomatology 
can be dissociated from major depression.  
The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  It should be noted in 
the examination report if such a 
distinction cannot be made.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The veteran should be afforded a VA 
dermatology examination to determine the 
current nature and extent of severity of 
his service-connected tinea pedis and a 
groin striae.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.

Any necessary diagnostic testing should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  


The report of examination should include 
a detailed account of the veteran's 
subjective complaints, as well as a 
complete listing of all objective 
manifestations of the veteran's tinea 
pedis and a groin striae.  If indicated, 
the examiner should describe these 
conditions during flare-ups.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claim.  Moreover, the governing 
regulation provides that failure to 
report without good cause for an 
examination in conjunction with a claim 
for an increased rating will result in 
the denial of the claim.  38 C.F.R. 
§ 3.655 (2001); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
service connection claim for esophageal 
leiomyoma and the claims for increased 
ratings at issue on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


